409 F.2d 846
UNITED STATES of America, Appellee,v.Cloyd Samuel RICHARDSON, Jr., Appellant.
No. 13133.
United States Court of Appeals Fourth Circuit.
Argued May 5, 1969.
Decided May 13, 1969.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte; Wilson Warlick, Judge.
Lloyd F. Baucom, Charlotte, N. C., (Court-appointed counsel) [Haynes, Graham & Baucom on brief], for appellant.
Joseph Cruciani, Asst. U. S. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and CRAVEN, Circuit Judges.
PER CURIAM:


1
After considering the briefs and the argument of counsel, we find no reversible error.


2
Affirmed.